 338 NLRB No. 93 
NOTICE:  This opinion is subject to formal revision before publication in the 
Bound volumes of NLRB decisions.  Readers are requested to notify the Ex-

ecutive Secretary, National Labor Relations Board, Washington, D.C.  

20570, of any typographical or other form
al errors so that corrections can be included in the bound volumes. 
Riverside Masonry LLC d/b/a C & R Masonry of 
Michigan 
and Kenneth Henderson. 
Case 7ŒCAŒ
45027 January 29, 2003 
DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND SCHAUMBER The General Counsel seeks summary judgment in this 
case on the ground that the Respondent has failed to file 

an answer to the complaint.  Upon a charge filed by 
Kenneth Henderson (the Charging Party) on April 12, 
2002, the General Counsel issued the complaint on Sep-

tember 12, 2002, against Riverside Masonry LLC d/b/a C 
& R Masonry of Michigan, the Respondent, alleging that 
it has violated Section 8(a)(1) and (3) of the Act.  The 

Respondent failed to file an answer. 
On October 29, 2002, the General Counsel filed a Mo-
tion for Default Summary Judgment with the Board.  On 
October 31, 2002, the Board issued an order transferring 
the proceeding to the Board 
and a Notice to Show Cause 
why the motion should not be granted.  The Respondent 
filed no response.  The allegations in the motion are 
therefore undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Summary Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in the complaint shall be 
deemed admitted if an answer is not filed within 14 days 

from service of the complaint, unless good cause is 
shown.  In addition, the complaint affirmatively states 
that unless an answer is filed within 14 days of service, 

all the allegations in the complaint will be considered 
admitted.  Further, the undis
puted allegations in the Mo-
tion for Summary Judgment disclose that the Region, by 

letter dated October 3, 2002, notified the Respondent that 
unless an answer was recei
ved by October 10, 2002, a 
motion for default summary judgment would be filed. 
In the absence of good cause being shown for the fail-
ure to file a timely answer, we grant the General Coun-

sel™s Motion for Default Summary Judgment. 
On the entire record, the Board makes the following 
FINDINGS OF FACT I.  JURISDICTION At all material times, the Respondent, a Michigan cor-
poration with an office and place of business at 12801 

Auburn Road, Detroit, Michigan, has been engaged as a 
masonry contractor in the construction industry doing 
commercial and industrial construction.  The Respondent 

maintains jobsites in the metropolitan Detroit, Michigan 
area, including jobsites captioned Heilman and Taft, the 
only jobsites involved in this proceeding. During the calendar year 
ending December 31, 2001, 
the Respondent, in conducting its business operations 
described above, derived gr
oss revenues in excess of 
$500,000, and at its various Michigan jobsites purchased 
and received goods valued in
 excess of $50,000 directly 
from points outside the State of Michigan. 
We find that the Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 

(7) of the Act.  We also find that Local 334, Laborers™ 
International Union of North America, AFLŒCIO (the 
Union) is a labor organization within the meaning of 

Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES At all material times, the Respondent, as a member of 
Mason Contractors Association, Inc., and the Union have 
maintained in effect and en
forced a collective-bargaining 
agreement covering wages, hours, and other terms and 

conditions of employment of certain employees of the 
Respondent in the metropolitan 
Detroit, Michigan area. On about November 14, 2001, the Charging Party 
claimed the right to start the 
workday at the same time as 
other laborers. 
On about November 15, 2001, the Charging Party 
claimed the right to refuse 
to work, because of working 
conditions he reasonably be
lieved to be dangerous. 
The Charging Party™s claims set forth above arise un-
der the collective-bargaining agreement between the Re-
spondent and the Union. 
On about December 22, 2001, the Respondent termi-
nated the employment of or laid off the Charging Party. 
The Respondent terminated or laid off the Charging 
Party because he made the 
claims described above, be-
cause of his support for, activities, and sympathies on 
behalf of the Union, and to discourage employees from 

engaging in these or other protected concerted activities. 
CONCLUSION OF LAW By the acts and conduct described above, the Respon-
dent has been interfering with, restraining, and coercing 
its employees because of thei
r protected concerted activi-
ties, and has been discriminating in regard to the hire or 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2tenure or terms or conditions of employment of its em-
ployees, thereby discouraging membership in labor or-
ganizations, and has thereby engaged in unfair labor 
practices within the meaning of Section 8(a)(1) and (3) 

of the Act.  The Respondent™s unfair labor practices af-
fect commerce within the m
eaning of Section 2(6) and 
(7) of the Act. REMEDY Having found that the Respondent has engaged in cer-
tain unfair labor practices, we shall order it to cease and 

desist and to take certain affirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(1) 
and (3) by terminating the employment of or laying off 
Kenneth Henderson, we sha
ll order the Respondent to 
offer Henderson full reinstatement to his former job, or, 
if that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 

rights or privileges previously enjoyed.  In addition, we 
shall order the Respondent to make Henderson whole for 
any loss of earnings and other benefits suffered as a re-

sult of the discrimination against him.  Backpay shall be 
computed in accordance with 
F. W. Woolworth Co
., 90 NLRB 289 (1950), with interest as prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).  The 
Respondent also shall be required to expunge from its 
files all references to Henderson™s unlawful termination 

or layoff, and to notify him in writing that this has been 
done and that his termination 
or layoff will not be used 
against him in any way. 
ORDER The National Labor Relations Board orders that the 
Respondent, Riverside Masonry LLC d/b/a C & R Ma-
sonry of Michigan, Detroit, Michigan, its officers, 
agents, successors, and assigns, shall 1. Cease and desist from 
(a) Terminating or laying off its employees because 
they make claims arising under the collective-bargaining 

agreement, because of thei
r support for, and activities 
and sympathies on behalf of, the Union, or to discourage 
employees from engaging in these or other protected 

concerted activities. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Kenneth Henderson full reinstatement to his former job 
or, if that job no longer exists, to a substantially equiva-
lent position, without prejudice to his seniority or other 
rights and privileges previously enjoyed. 
(b) Make whole Kenneth Henderson for any loss of 
earnings and other benefits suffered as a result of his 

unlawful termination or layoff, with interest, in the man-
ner set forth in the remedy section of this decision. 
(c) Within 14 days from the date of this Order, ex-
punge from its files all references to the unlawful termi-
nation or layoff of Kenneth Henderson, and within 3 
days thereafter, notify him in writing that this has been 

done and that his termination 
or layoff will not be used 
against him in any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at
 a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment records, timecards, personnel re-
cords and reports, and all other records including an elec-

tronic copy of such records if
 stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Detroit, Michigan, copies of the attached 
notice marked ﬁAppendix.ﬂ
1  Copies of the notice, on 
forms provided by the Regional Director for Region 7, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-

tained for 60 consecutive days in conspicuous places, 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that the notices are not altered, 
defaced or covered by any ot
her material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of busin
ess or closed the facility 
involved in these proceedi
ngs, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and 
former employees employed 
by the Respondent at any time since December 22, 2001. 
(f) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
Dated, Washington, D.C.,  January 29, 2003 
                                                           
 1If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice r
eading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
   C & R MASONRY OF MICHIGAN 3 Robert J. Battista,    Chairman 
  
Wilma B. Liebman,    Member 
  
Peter C. Schaumber,   Member 
  (SEAL)          NATIONAL LABOR RELATIONS BOARD  APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT terminate or lay off our employees be-
cause they reasonably make claims arising under the col-
lective-bargaining agreement,
 because of their support 
for, and activities and sympathies on behalf of, the Un-

ion, or to discourage employees from engaging in these 
or other protected concerted activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Kenneth Henderson full reinstatement to his 
former job or, if that job no longer exists, to a substan-

tially equivalent position, without prejudice to his senior-
ity or other rights and privileges previously enjoyed. 
WE WILL make whole Kenneth Henderson for any loss 
of earnings and other benefits suffered as a result of his 
unlawful termination or layoff, with interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files all references to the unlaw-
ful termination or layoff of Kenneth Henderson, and 
WE WILL, within 3 days thereafter, notify him in writing that 
this has been done and that his termination or layoff will 
not be used against him in any way. 
 RIVERSIDE MASONRY LLC D/B/A C & R MASONRY OF MICHIGAN  